Case: 20-20202         Document: 00515683159           Page: 1     Date Filed: 12/22/2020




              United States Court of Appeals
                   for the Fifth Circuit                                   United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                           December 22, 2020
                                       No. 20-20202
                                                                             Lyle W. Cayce
                                                                                  Clerk
   Lucian Ardelean,

                                                                 Plaintiff—Appellant,

                                           versus

   Wal-mart, Incorporated,

                                                                 Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 4:19-cv-120


   Before Clement, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Lucian Ardelean appeals the summary judgment in favor of Wal-
   Mart. 1 We AFFIRM.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
              The defendant’s full name is “Wal-Mart Stores Texas, LLC.”
Case: 20-20202          Document: 00515683159              Page: 2       Date Filed: 12/22/2020

                                           No. 20-20202


                                                 I.
           Ardelean, a truck driver, hurt his ankle during a delivery to
   Wal-Mart’s distribution center in New Caney, Texas. While queued on
   Wal-Mart property, Ardelean jumped down from his truck to show some
   paperwork to Wal-Mart employees. In doing so, he stumbled on an uneven
   seam of pavement, sprained his ankle, and fell down. 2
           Ardelean filed negligence and premises liability claims against
   Wal-Mart in Texas state court. Wal-Mart timely removed the case on
   diversity grounds and later moved for summary judgment. The district court
   held a hearing on Wal-Mart’s motion and evidently gave oral reasons for
   granting it. In its ensuing order entering final judgment, the court stated that
   summary judgment was granted for “the reasons set forth at the hearing.” 3
           On appeal, Ardelean challenges summary judgment only as to his
   premises liability claim. Wal-Mart raised three independent grounds for
   summary judgment in the district court, all of which it presses on appeal. 4
   Because we find Ardelean’s claim fails on the first ground—whether the




           2
               The incident was captured on video, which we have reviewed.
           3
             Ardelean neglected to have the summary judgment hearing transcribed, depriving
   us of the benefit of the district court’s reasoning. See, e.g., Crompton Mfg. Co. v. Plant Fab,
   Inc., 91 F. App’x 335, 338 (5th Cir. 2004) (per curiam) (“While an appellant is not always
   required to provide a complete transcript of district court proceedings, the appellant does
   have a duty to provide those portions that are necessary for a meaningful review.”) (citation
   omitted). We are therefore limited to reviewing the existing record. Based on that review,
   we conclude summary judgment was warranted. We decline Wal-Mart’s invitation to find
   that Ardelean violated Federal Rule of Appellate Procedure 10(b). See Fed. R. App. P.
   10(b)(2) (requiring appellant to provide “a transcript of all evidence relevant to [a] finding
   or conclusion” in certain circumstances).
           4
             Wal-Mart argued that (1) the condition of the property that caused Ardelean’s
   injury was not “unreasonably dangerous,” (2) even if it was, the condition was “open and
   obvious,” and (3) Wal-Mart lacked actual or constructive notice of the condition prior to
   the injury.




                                                 2
Case: 20-20202        Document: 00515683159             Page: 3      Date Filed: 12/22/2020

                                        No. 20-20202


   uneven pavement was unreasonably dangerous—we need not consider the
   other two.
                                              II.
           Summary judgment is warranted when “there is no genuine dispute
   as to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). “We review a grant of summary judgment de
   novo, viewing all evidence in the light most favorable to the nonmoving party
   and drawing all reasonable inferences in that party’s favor. Questions of law
   are reviewed de novo.” Kariuki v. Tarango, 709 F.3d 495, 501 (5th Cir. 2013)
   (cleaned up).
                                             III.
           Under Texas law, “[a] claim against a property owner for injury
   caused by a condition of real property generally sounds in premises liability.”
   Occidental Chem. Corp. v. Jenkins, 478 S.W.3d 640, 642 (Tex. 2016). A
   threshold legal question is whether a landowner has a “duty with respect to
   those who enter the property.” Id. at 644; see also Walker v. Harris, 924
   S.W.2d 375, 377 (Tex. 1996) (“The existence of a duty is a question of law
   for the court to decide from the facts surrounding the occurrence . . . .”).
   “When the injured person qualifies as an invitee”—like Ardelean 5—“then
   as a general rule the landowner owes a ‘duty to make safe or warn against any
   concealed, unreasonably dangerous conditions of which the landowner is, or
   reasonably should be, aware but the invitee is not.’” Hillis v. McCall, 602
   S.W.3d 436, 440 (Tex. 2020) (quoting Austin v. Kroger Tex., L.P., 465 S.W.3d
   193, 203 (Tex. 2015), reh’g denied (June 12, 2020)).
           Only unreasonably dangerous conditions give rise to premises liability.
   While property owners must “exercise ordinary care to keep [their] premises


           5
             An invitee is a person who “enters the property of another ‘with the owner’s
   knowledge and for the mutual benefit of both.’” Motel 6 G.P., Inc. v. Lopez, 929 S.W.2d 1,
   3 (Tex. 1996) (quoting Rosas v. Buddies Food Store, 518 S.W.2d 534, 536 (Tex. 1975)).




                                               3
Case: 20-20202         Document: 00515683159            Page: 4     Date Filed: 12/22/2020

                                        No. 20-20202


   in a reasonably safe condition,” Seideneck v. Cal Bayreuther Assocs., 451
   S.W.2d 752, 754 (Tex. 1970), Texas follows the established common law
   principle that “an owner or possessor of property is not an insurer of the
   safety of those on the premises,” Mellon Mortg. Co. v. Holder, 5 S.W.3d 654,
   658 (Tex. 1999) (cleaned up). Merely because a condition causes an injury
   does not make it unreasonably dangerous. See Brookshire Grocery Co. v.
   Taylor, 222 S.W.3d 406, 408 (Tex. 2006) (“A condition is not unreasonably
   dangerous simply because it is not foolproof.”). Therefore, a plaintiff “must
   establish that the premises owner knew or should have known of a dangerous
   condition on the premises that presented an unreasonable risk of harm.”
   Brinson Ford, Inc. v. Alger, 228 S.W.3d 161, 162 (Tex. 2007) (per curiam); see
   also CMH Homes, Inc. v. Daenen, 15 S.W.3d 97, 99 (Tex. 2000). An
   unreasonable risk is one that poses foreseeable harm. See Seideneck, 451
   S.W.2d at 754 (asking whether “there is a sufficient probability of a harmful
   event occurring that a reasonably prudent person would have foreseen it or
   some similar event as likely to happen”) (citing, inter alia, Restatement
   (Second) of Torts § 283 (1965)).
          Applying these principles, we conclude that the uneven pavement at
   issue did not present an unreasonably dangerous condition. As the cause of
   his injury, Ardelean points to a less-than-one-inch difference between two
   sections of pavement. 6 Ardelean argues this small seam qualifies as
   unreasonably dangerous, or at least presents a fact dispute defeating
   summary judgment. He relies heavily on a decision from a Texas appellate
   court involving a small gradient in a sidewalk, Cohen v. Landry’s Inc., 442
   S.W.3d 818 (Tex. App.—Houston [14th Dist.] 2014, pet. denied), arguing
   the case means that “a difference in elevation of less than an inch between
   sections of a walking surface is, as a matter of law, not ‘not unreasonably




          6
              The record contains photos of the pavement, which we have reviewed.




                                               4
Case: 20-20202      Document: 00515683159           Page: 5    Date Filed: 12/22/2020

                                     No. 20-20202


   dangerous.’” But, as Wal-Mart correctly argues, Cohen is distinguishable in
   several ways.
          To begin with, Cohen’s setting is quite different. Cohen involved a
   small elevation change in a sidewalk outside a restaurant just off a boardwalk,
   a location Wal-Mart’s brief aptly describes as a “tourist destination.”
   Someone strolling from a boardwalk into a restaurant has expectations
   different from someone on the grounds of a Wal-Mart distribution center, an
   industrial-scale commercial facility “that greets thousands of enormous
   trucks full of merchandise every year.” Moreover, the “magnitude of the
   burden of guarding against the injury” in Cohen was dramatically lower than
   in this case. See Golden Spread Council, Inc. No. 562 of Boy Scouts of Am. v.
   Akins, 926 S.W.2d 287, 289–90 (Tex. 1996). Asking a restaurateur to level a
   small section of sidewalk outside its front door (or at least to warn patrons
   about the hazard) is worlds away from requiring Wal-Mart to eliminate less-
   than-one-inch imperfections in the driving and parking areas of a 1.1 million-
   square-foot facility not frequented by the general public. Cohen does not
   justify charging a premises owner with such heightened duty of care.
          Furthermore, the Cohen plaintiff presented expert evidence showing
   that the elevation change at issue—a “small abrupt rise[] in [a] walking
   surface”—was “difficult to see.” 442 S.W.3d at 828. Thus, the sidewalk
   “creat[ed] a significant trip and fall hazard for pedestrians walking along the
   sidewalk.” Id.; see also id. (referencing expert testimony that “[s]mall abrupt
   changes in elevation . . . in [an] exterior concrete walkway . . . have long been
   recognized in . . . authoritative safety literature as presenting a serious and
   unreasonable risk of pedestrian missteps and falls”). Ardelean produced no
   similar evidence here. That is, he presented no evidence (expert or
   otherwise) to establish that the minor seam in the distribution facility
   pavement “created a significant trip and fall hazard” for those persons, like
   Ardelean, who typically use the facility.




                                           5
Case: 20-20202     Document: 00515683159         Page: 6   Date Filed: 12/22/2020

                                  No. 20-20202


         In sum, we conclude that the uneven pavement at issue was not an
   unreasonably dangerous condition and that Wal-Mart owed no applicable
   duty of care to Ardelean under Texas law.
         AFFIRMED.




                                       6